Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 2, 5-7, 9 and 12-15 in the reply filed on August 4, 2022 is acknowledged.  
Claims 18, 19 and 21 directed to non-elected inventions are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Accordingly, claims 2, 5-7, 9 and 12-15 in conjunction with a nucleotide sequence encoding SEQ ID NO: 205 are examined on merits in this Office action.  This restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
2.	Initialed and dated copies of Applicant’s IDS form 1449 filed in the papers of 12/16/2020, 08/12/2021, 10/14/2021 and 10/04/2022 are attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See for example, page 27, lines 23, 27; and page 32, lines 22, 23; 
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Appropriate correction is required.
Claim Objections
4.	Claims 2, 5, 9, 12 and 15 are objected to because of the following informalities:  
Claim 2 is objected for lacking the recitation “exogenous” before “said nucleic acid” in last line.
Claim 9 is objected for lacking the recitation “exogenous” before “said nucleic acid” in last line of part (a).
In claims 5 and 12, it is suggested to insert ---the group consisting of--- after the recitation “selected from” for proper Markush group language.  
Claim 15 is objected for reciting “or” before “Pennisetum glaucum”.  It is suggested to change the recitation “or” to ---and--- for proper Markush group language.
Appropriate action/corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.         Claims 2, 7, 9, 13, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
            Claims read on a naturally occurring method of producing a plant with increase in plant yield under naturally occurring abiotic stress (e.g. drought, osmotic stress or nitrogen deficiency) conditions and which is practiced naturally in a plant (e.g. zea mays) naturally expressing SEQ ID NO: 205, and which naturally comprises a native nucleic acid sequence operably linked to its native coding sequence encoding the naturally occurring protein of SEQ ID NO: 205.  The instantly claimed method comprise method steps which are structurally identical to one present in a naturally occurring method of producing a plant, such as Zea mays.  The abiotic stress tolerance exhibited by the naturally occurring Zea mays plant would be inherent to the expression of naturally occurring SEQ ID NO: 205 in said naturally occurring Zea mays plant.  It may be noted that exogenous nucleic acid used in the method is structurally identical to a nucleic acid comprising a naturally occurring regulatory region (promoter) operably linked to its native coding sequence encoding naturally occurring SEQ ID NO: 205 polypeptide, and which naturally expresses in a plant (e.g. Zea mays).
Thus, the claimed method has the same characteristics as those found naturally within a naturally occurring method of producing a plant, expressing naturally SEQ ID NO: 205 protein.  The naturally occurring method or cellular precursors thereof as claimed, therefore does not constitute patentable method.  The instantly claimed invention reads on a method of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed method has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
This rejection can be obviated by changing “regulatory region” to ---a heterologous promoter--- in parent claims 2 and 9,  and inserting “transgenic or transformed” recitations within claims, provided suggested changes have support in the specification to avoid bringing in new matter into the amended claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2, 5-7, 9 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a method for making a transgenic plant with increased plant yield under drought stress, osmotic stress, or nitrogen deficiency stress, comprising transforming (introducing and expressing) a nucleotide sequence encoding a protein of SEQ ID NO: 205, does not reasonably provide enablement for (a) a nucleotide sequence encoding an amino acid sequence having 80%, 90%  or 95% sequence identity to SEQ ID NO: 205; and (b) increasing plant yield under recited stress conditions by a method that does not comprise transformation with a exogenous nucleic acid sequence encoding the polypeptide of SEQ ID NO: 205.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim
	The claims are broadly drawn to a method of increasing plant yield in a plant grown under nitrogen deficiency, said method comprising growing a plant comprising an exogenous nucleic acid under drought stress, osmotic stress, or nitrogen deficiency stress, or a method of producing a plant with tolerance to drought stress, osmotic stress, or nitrogen deficiency, said method comprising expressing in a plurality of plants an exogenous nucleic acid and increasing yield in said plants, and selecting a plant from said plurality of plants a plant having increased tolerance to drought stress, osmotic stress or nitrogen deficiency, wherein said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence encoding a polypeptide having at least 80% sequence identity to the amino acid sequence set forth in SEQ ID NO: 205, and wherein yield of said plant is increased as compared to the corresponding yield of a control plant that does not comprise said nucleic acid, and said nitrogen deficiency is selected from a 50 Kg per hectare nitrogen application, and a 75 Kg per hectare nitrogen application, or wherein the method further comprising harvesting biomass from said plant, or wherein the amino acid sequence of said polypeptide has at least 90%  or 95% sequence identity to the amino acid sequence set forth in SEQ ID NO: 205, or wherein said plant is selected from the group consisting of Panicum virgatum, Sorghum bicolor, Miscanthus giganteus, Saccharum sp., Populus balsamifera, Zea mays, Glycine max, Brassica napus, Triticum aestivum, Gossypium hirsutum, Oryza sativa, Helianthus annuus, Medicago sativa, Beta vulgaris, or Pennisetum glaucum.
Claims 1 and 9 are directed to a nucleotide sequence encoding a polypeptide having at least 80% sequence identity to instant SEQ ID NO: 205.  
Claims 7 and 13 are directed to a nucleotide sequence encoding a polypeptide having at least 90% sequence identity to instant SEQ ID NO: 205.  
Claim 14 is directed to a nucleotide sequence encoding a polypeptide having at least 95% sequence identity to instant SEQ ID NO: 205.
Nucleic acids encoding proteins with 80% identity to the 136 amino acid long SEQ ID NO: 205 would encode proteins with 27 random amino acid substitutions relative to SEQ ID NO: 205.  
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding a protein having one or more amino acid changes in the amino acid sequence of SEQ ID NO: 205, and further retaining the functional activity of SEQ ID NO: 205. 
Nucleic acids encoding proteins with 90% identity to the 136 amino acid long SEQ ID NO: 205 would encode proteins with 13 random amino acid substitutions relative to SEQ ID NO: 205.  
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding a protein having one or more amino acid changes in the amino acid sequence of SEQ ID NO: 205, and further retaining the functional activity of SEQ ID NO: 205. 
Nucleic acids encoding proteins with 95% identity to the 136 amino acid long SEQ ID NO: 205 would encode proteins with 6 random amino acid substitutions relative to SEQ ID NO: 205.  
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding a protein having one or more amino acid changes in the amino acid sequence of SEQ ID NO: 205, and further retaining the functional activity of SEQ ID NO: 205. 
The instant specification, however, only provides guidance for how to make and use a nucleotide sequence encoding the protein of SEQ ID NO: 205, in a method of producing a transgenic plant with increased plant yield under drought stress, osmotic stress and low nitrogen stress conditions.  See examples1-3, tables 1-6 at pages 72-81 of the specification. It may be noted that SEQ ID NO: 205 is a IQ domain containing protein.

 The specification at page 20 of specification, says:
“In some cases, a functional homolog of SEQ ID NO: 2 has an amino
acid sequence with at least 45% sequence identity, e.g., 50%, 52%, 56%,
59%, 61%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, 97%, 98%, or 99% sequence
identity, to the amino acid sequence set :o forth in SEQ ID NO: 2. In some
cases, a functional homolog of SEQ ID NO: 2 has an amino acid sequence
with at least 45% sequence identity, e.g., 50%, 52%, 56%, 59%, 61%, 65%,
70%, 75%, 80%, 85%, 90%, 95%, 97%, 98%, or 99% sequence identity, to one
or more functional homologs of SEQ ID NO: 2 described above or set forth
in the Sequence Listing.”

The specification does not provide guidance with respect to making amino acid changes in SEQ ID NO: 205.
	Thus, from the guidance in the specification, it would appear that the vast majority of the amino acids in SEQ ID NO: 205 could be substituted with any other amino acid.
Making amino acid changes in SEQ ID NO: 205 protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph). 
 Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded protein of SEQ ID NO: 205.
Furthermore, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
The state of related art suggests that proteins containing IQ-calmodulin-binding motif domain or IQ-motif-EF hand-BS domain are implicated in diverse cellular roles.  See for example, Kang et al. (Cell death and differentiation, 13:84-95, 2006; see in particular, abstract, introduction; figure 9) who teach that AtBAG6, calmodulin-binding protein involved in programmed cell death in plants and yeast.  The calmodulin protein taught in the reference has IQ-calmodulin-binding motif.  Also see Rhoads et al. (The FASEB Journal, 11:331-340, 1997; see abstract, introduction) who teach that calmodulin binding proteins that interact with a diverse group of proteins are implicated in diverse cellular pathways.
Thus, making and analyzing proteins with a large number of amino acid changes that also have functional SEQ ID NO: 205 activity as claimed would require undue experimentation.
Claims are directed to a method of increasing plant yield under abiotic stress conditions, comprising growing a plant or plants comprising an isolated nucleic acid comprising a nucleotide sequence encoding SEQ ID NO: 205 in said plant or plants.
The specification provides guidance on a method of producing a transgenic plant with increased plant yield under abiotic stress conditions, comprising transforming said plant with a nucleic acid molecule encoding SEQ ID NO: 205.  However, the specification does not provide guidance on making said transgenic plant comprising expressing a nucleotide sequence encoding SEQ ID NO: 205 in a manner other than transforming a plant with a nucleotide sequence which encodes SEQ ID NO: 205.  The specification does not provide guidance on co-factors, or positive regulators of a nucleotide sequence encoding SEQ ID NO: 205 for example, that makes the SEQ ID NO: 205 to express to produce a plant with said improved characteristics.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating the overexpression of endogenous nucleotide sequence encoding the protein of SEQ ID NO: 205.  
In the absence of guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to determine how a plant with said improved characteristics can be produced by a method that comprises introducing a nucleic acid sequence encoding SEQ ID NO: 205 without transforming the plant with said nucleic acid sequence.  See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.  
Claims 2 and 9, and claims dependent thereon encompass a method that comprises introducing an isolated nucleic acid encoding a polypeptide comprising the amino acid sequence of SEQ ID NO: 205.
The breadth of claims encompasses that there is no requirement for the expression of a nucleotide sequence encoding SEQ ID NO: 205 to express transgenic polypeptide of SEQ ID NO: 205.
The instant specification, however, only provides guidance for how to make and use a nucleotide sequence encoding the protein of SEQ ID NO: 205, in a method of producing a transgenic plant with increased plant yield under drought stress, osmotic stress and low nitrogen stress conditions.  See examples1-3, tables 1-6 at pages 72-81 of the specification.
Neither the state of art nor the instant specification provide guidance on how to use the instantly claimed method lacking expression of a transgenic SEQ ID NO: 205 protein.
In the absence of guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to determine how to use the instantly claimed method that does not involve expression of SEQ ID NO: 205 protein in a plant as encompassed by the breadth of claims. 
	Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with improved salt tolerance, if such plants are even obtainable.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
7.	Claims 2, 5-7, 9 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are broadly drawn to a method of increasing plant yield in a plant grown under nitrogen deficiency, said method comprising growing a plant comprising an exogenous nucleic acid under drought stress, osmotic stress, or nitrogen deficiency stress, or a method of producing a plant with tolerance to drought stress, osmotic stress, or nitrogen deficiency, said method comprising expressing in a plurality of plants an exogenous nucleic acid and increasing yield in said plants, and selecting a plant from said plurality of plants a plant having increased tolerance to drought stress, osmotic stress or nitrogen deficiency, wherein said exogenous nucleic acid comprising a regulatory region operably linked to a nucleotide sequence encoding a polypeptide having at least 80% sequence identity to the amino acid sequence set forth in SEQ ID NO: 205, and wherein yield of said plant is increased as compared to the corresponding yield of a control plant that does not comprise said nucleic acid, and said nitrogen deficiency is selected from a 50 Kg per hectare nitrogen application, and a 75 Kg per hectare nitrogen application, or wherein the method further comprising harvesting biomass from said plant, or wherein the amino acid sequence of said polypeptide has at least 90%  or 95% sequence identity to the amino acid sequence set forth in SEQ ID NO: 205, or wherein said plant is selected from the group consisting of Panicum virgatum, Sorghum bicolor, Miscanthus giganteus, Saccharum sp., Populus balsamifera, Zea mays, Glycine max, Brassica napus, Triticum aestivum, Gossypium hirsutum, Oryza sativa, Helianthus annuus, Medicago sativa, Beta vulgaris, or Pennisetum glaucum.
Claims 1 and 9 are directed to a nucleotide sequence having at least 80% sequence identity to instant SEQ ID NO: 2.  
Claims 1 and 9 are directed to a nucleotide sequence encoding a polypeptide having at least 80% sequence identity to instant SEQ ID NO: 205.  
Claims 7 and 13 are directed to a nucleotide sequence encoding a polypeptide having at least 90% sequence identity to instant SEQ ID NO: 205.  
Claim 14 is directed to a nucleotide sequence encoding a polypeptide having at least 95% sequence identity to instant SEQ ID NO: 205.
Nucleic acids encoding proteins with 80% identity to the 136 amino acid long SEQ ID NO: 205 would encode proteins with 27 random amino acid substitutions relative to SEQ ID NO: 205.  
Nucleic acids encoding proteins with 90% identity to the 136 amino acid long SEQ ID NO: 205 would encode proteins with 13 random amino acid substitutions relative to SEQ ID NO: 205.  
Nucleic acids encoding proteins with 95% identity to the 136 amino acid long SEQ ID NO: 205 would encode proteins with 6 random amino acid substitutions relative to SEQ ID NO: 205.  
The instant specification, however, only describes a nucleotide sequence encoding the protein of SEQ ID NO: 205, and its function of increasing plant yield under drought stress, osmotic stress and low nitrogen stress conditions.  See examples1-3, tables 1-6 at pages 72-81 of the specification.
The breadth of claims encompass structures whose structure function relationship is unknown.
Applicant fails to describe representative structures of Applicant’s broadly claimed genus and thus their function of increasing plant yield under drought stress, osmotic stress and low nitrogen stress conditions is either unknown or unpredictable.
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and over predictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also, see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also, see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
	 There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of an amino acid sequence of SEQ ID NO: 205.  
The only species described in the specification is SEQ ID NO: 205.  
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NO: 205 is insufficient to describe the claimed genus.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NO: 2052 is insufficient to describe the claimed genus.
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 2, 6, 7, 9, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US Patent Publication No. US 2008/0229442 A1; Published September 18, 2008).
	Zhou et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 140 which has 100% sequence identity to instant SEQ ID NO: 205.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a promoter (same as regulatory sequence which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses that wherein said promoter is a CaMV 35S promoter.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also teach selecting from a plurality of transgenic plants, a transgenic plant overexpressing SEQ ID NO: 140 and exhibiting higher yield under said stress conditions.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses that said transgenic plants exhibited increased plant yield under abiotic stress conditions (drought, salt or oxidative stress).  The reference further discloses harvesting biomass from said transgenic plants, and wherein said plant is Panicum vigatum or rice. See in particular, examples 1-3, paragraphs [0216] – [[0246]; example 13, Table 13; paragraphs [0274] –[0275]; claims 1-38; paragraphs [0004] – [0215]; SEQ ID NOs: 139, 140.
The property of increased plant yield under abiotic stress (drought, osmotic stress and or nitrogen deficiency) would also be inherent to the method of making a transgenic plant comprising over-expressing SEQ ID NO: 140 protein (100% identity with instant SEQ ID NO: 205, emphasis added) in Zou  et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that Zou et al. method of making a transgenic plant is identical to the instantly claimed method of making a transgenic plant having increased plant yield under abiotic stress (drought, osmotic, and/or nitrogen deficiency).  All the active method steps required to practice the instantly claimed method are also disclosed by Zou et al.
Accordingly, Zou et al. anticipated the claimed invention.
9.	Claim(s) 2, 6, 7, 9, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US Patent Publication No. US 2013/0160163 A1; Published June 13, 2013).
	Zhou et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 180 which has 100% sequence identity to instant SEQ ID NO: 205.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a promoter (same as regulatory sequence which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses that wherein said promoter is a CaMV 35S promoter.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also teach selecting from a plurality of transgenic plants, a transgenic plant overexpressing SEQ ID NO: 180 and exhibiting higher yield under said stress conditions.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses that said transgenic plants exhibited increased plant yield under abiotic stress conditions (salt or oxidative stress).  The reference further discloses harvesting biomass from said transgenic plants, and wherein said plant is maize, soybean or rice. See in particular, claims 1-19; paragraphs [0023] – [0247]; SEQ ID NO: 180, SEQ ID NO: 98; example 4, Table 8.
The property of increased plant yield under abiotic stress (drought, osmotic stress and or nitrogen deficiency) would also be inherent to the method of making a transgenic plant comprising over-expressing SEQ ID NO: 180 protein (100% identity with instant SEQ ID NO: 205, emphasis added) in Zou  et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that Zou et al. method of making a transgenic plant is identical to the instantly claimed method of making a transgenic plant having increased plant yield under abiotic stress (drought, osmotic, and/or nitrogen deficiency).  All the active method steps required to practice the instantly claimed method are also disclosed by Zou et al.
Accordingly, Zou et al. anticipated the claimed invention.
10.	Claim(s) 2, 6, 7, 9, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US Patent Publication No. US 2009/0100539 A1; Published April 16, 2009).
	Zhou et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 252 which has 100% sequence identity to instant SEQ ID NO: 205.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a promoter (same as regulatory sequence which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses that wherein said promoter is a CaMV 35S promoter.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also teach selecting from a plurality of transgenic plants, a transgenic plant overexpressing SEQ ID NO: 252 and exhibiting higher yield under said stress conditions.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses that said transgenic plants exhibited increased plant yield under abiotic stress conditions (salt or oxidative stress).  The reference further discloses harvesting biomass from said transgenic plants, and wherein said plant is maize, soybean or rice. See in particular, claims 1-19; paragraphs [0023] – [0247]; SEQ ID NO: 252, SEQ ID NO: 180, SEQ ID NO: 98; example 4, Table 8. 
The property of increased plant yield under abiotic stress (drought, osmotic stress and or nitrogen deficiency) would also be inherent to the method of making a transgenic plant comprising over-expressing SEQ ID NO: 180 protein (100% identity with instant SEQ ID NO: 205, emphasis added) in Zou  et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that Zou et al. method of making a transgenic plant is identical to the instantly claimed method of making a transgenic plant having increased plant yield under abiotic stress (drought, osmotic, and/or nitrogen deficiency).  All the active method steps required to practice the instantly claimed method are also disclosed by Zou et al.
Accordingly, Zou et al. anticipated the claimed invention.
11.	Claim(s) 2, 6, 7, 9, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sosa et al. (US Patent Publication No. US 20150004302 A1; Published January 1, 2015; priority benefits to 61/554,788, filed November 8, 2011).
Sosa et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 353 which has 100% sequence identity to instant SEQ ID NO: 205.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a promoter (same as regulatory sequence which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses that wherein said promoter is a CaMV 35S promoter.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also teach selecting from a plurality of transgenic plants, a transgenic plant overexpressing SEQ ID NO: 353 and exhibiting higher yield under said stress conditions.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses that said transgenic plants exhibited increased plant yield under abiotic stress conditions (aluminum).  The reference further discloses harvesting biomass from said transgenic plants, and wherein said plant is maize, soybean or rice. See in particular, Example 3, Tables 2-3; paragraphs [0209] – [0211]; paragraphs [0106] – [0177]; [0188] – [0201].
The property of increased plant yield under abiotic stress (drought, osmotic stress and or nitrogen deficiency) would also be inherent to the method of making a transgenic plant comprising over-expressing SEQ ID NO: 353 protein (100% identity with instant SEQ ID NO: 205, emphasis added) in Sosa  et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that Sosa et al. method of making a transgenic plant is identical to the instantly claimed method of making a transgenic plant having increased plant yield under abiotic stress (drought, osmotic, and/or nitrogen deficiency).  All the active method steps required to practice the instantly claimed method are also disclosed by Sosa et al.
Accordingly, Sosa et al. anticipated the claimed invention.
12.	Claim(s) 2, 6, 7, 9, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al. (US Patent No. 9,765,355 B2; Issued September 19, 2017; priority benefits to 60/782,735, filed March 14, 2006).
The applied reference has a common Assignee/Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Zou et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 140 which has 100% sequence identity to instant SEQ ID NO: 205.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a promoter (same as regulatory sequence which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses that wherein said promoter is a CaMV 35S promoter.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also teach selecting from a plurality of transgenic plants, a transgenic plant overexpressing SEQ ID NO: 140 and exhibiting higher yield under said stress conditions.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses that said transgenic plants exhibited increased plant yield under abiotic stress conditions (salt, oxidative stress, drought).  The reference further discloses harvesting biomass from said transgenic plants, and wherein said plant is maize, soybean or rice. See in particular, claims 1-7; examples 1-5, example 12-15, Tables 1-5, 12-15; columns 5-64
The property of increased plant yield under abiotic stress (drought, osmotic stress and or nitrogen deficiency) would also be inherent to the method of making a transgenic plant comprising over-expressing SEQ ID NO: 140 protein (100% identity with instant SEQ ID NO: 205, emphasis added) in Zhou  et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that Zhou et al. method of making a transgenic plant is identical to the instantly claimed method of making a transgenic plant having increased plant yield under abiotic stress (drought, osmotic, and/or nitrogen deficiency).  All the active method steps required to practice the instantly claimed method are also disclosed by Zhou et al.
Accordingly, Zhou et al. anticipated the claimed invention.
13.	Claim(s) 2, 6, 7, 9, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al. (US Patent No. 10,006,043 B2; Issued June 28, 2018; priority benefits to 60/782,735, filed March 14, 2006).
The applied reference has a common Assignee/Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Zou et al. disclose a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 138 which has 100% sequence identity to instant SEQ ID NO: 205.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a promoter (same as regulatory sequence which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses that wherein said promoter is a CaMV 35S promoter.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also teach selecting from a plurality of transgenic plants, a transgenic plant overexpressing SEQ ID NO: 138 and exhibiting higher yield under said stress conditions.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses that said transgenic plants exhibited increased plant yield under abiotic stress conditions (salt, oxidative stress, drought).  The reference further discloses harvesting biomass from said transgenic plants, and wherein said plant is maize, soybean or rice. See in particular, claims 1-7; examples 1-5, example 12-15, Tables 1-5, 12-15; columns 5-64
The property of increased plant yield under abiotic stress (drought, osmotic stress and or nitrogen deficiency) would also be inherent to the method of making a transgenic plant comprising over-expressing SEQ ID NO: 138 protein (100% identity with instant SEQ ID NO: 205, emphasis added) in Zhou  et al. transgenic plant, unless the Applicant provides evidence to the contrary.  
It is important to note that Zhou et al. method of making a transgenic plant is identical to the instantly claimed method of making a transgenic plant having increased plant yield under abiotic stress (drought, osmotic, and/or nitrogen deficiency).  All the active method steps required to practice the instantly claimed method are also disclosed by Zhou et al.
Accordingly, Zhou et al. anticipated the claimed invention.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Patent Publication No. US 2008/0229442 A1; Published September 18, 2008) as applied to claims 2 and 9 above, and further in view of Purcell et al. (US Patent Publication No. US 2013/0044919; Published February 21, 2013)
	Zhou et al. teach a method of producing a transgenic plant cell comprising transformation of said plant cell with a vector comprising an expression cassette (same as vector construct) which comprises a nucleic acid sequence encoding the polypeptide of SEQ ID NO: 140 which has 100% sequence identity to instant SEQ ID NO: 205.  The reference further discloses that the vector comprising the nucleic acid sequence is operably linked to a promoter (same as regulatory sequence which is inherently capable of causing transcription and/or translation in a plant cell, and wherein said promoter is either native or heterologous (non-native) to the nucleic acid sequence disclosed in the reference.  The reference further discloses that the nucleic acid sequence encoding the protein disclosed in the reference is further flanked by other nucleic acid sequences, such as, an exogenous promoter sequence at its 5’ end and an exogenous transcription termination signals at its 3’ end.  The reference further discloses that wherein said promoter is a CaMV 35S promoter.  The reference further discloses regenerating a transgenic plant from said transformed plant cell.  The reference also teach selecting from a plurality of transgenic plants, a transgenic plant overexpressing SEQ ID NO: 140 and exhibiting higher yield under said stress conditions.  The reference also discloses transgenic plants over-expressing the nucleic acid sequence encoding the polypeptide disclosed in the reference.  The reference also discloses that said transgenic plants exhibited increased plant yield under abiotic stress conditions (drought, salt or oxidative stress).  The reference further discloses harvesting biomass from said transgenic plants, and wherein said plant is Panicum vigatum or rice. See in particular, examples 1-3, paragraphs [0216] – [[0246]; example 13, Table 13; paragraphs [0274] –[0275]; claims 1-38; paragraphs [0004] – [0215]; SEQ ID NOS: 139, 140.
	Zou et al. do not teach that nitrogen deficiency is selected from a 50 Kg per hectare nitrogen application, and a 75 Kg per hectare nitrogen application. 
Purcell et al. teach the effects of nitrogen concentration on plant yield (abstract).  The reference further teach that growing a plant under nitrogen deficiency of 50 Kg per hectare nitrogen application.  The reference teaches that nitrogen treatments were applied at rates of 0, 45, 90, 135, 180, or 225 kg per hectare to crops with varying early-season nitrogen deficiencies.  The reference also teach that nitrogen deficiencies can have a dramatic effect on crop yield.  See paragraphs [0086], [0097] and [0118].
It would have been obvious to one of ordinary skill in the art prior to the earliest filing date of the claimed invention to modify the method of Zou et al. to include a method step of growing a plant under nitrogen deficiency of 50 Kg per hectare nitrogen application as taught by Purcell et al.  One of ordinary skill in the art would have been motivated to do so because nitrogen deficiencies can have a dramatic effect on crop yield as asserted by Purcell et al., and thus it would have been also obvious to do so the purpose of finding genes imparting resistance to nitrogen deficiency as a part of increasing economic value of the plants gown in low nitrogen stress conditions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claim(s) 2, 6, 7, 9, 13, 14, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,765,355 (‘355 thereafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claimed by Patent ‘355 encompasses instantly claimed methods.  The Patent (‘355) method comprise expressing a nucleic acid encoding a polypeptide of SEQ ID NO: 140 having 100% identity to instant SEQ ID NO: 205.  The method of Patent (‘355) is directed to increasing stress (salinity tolerance or oxidative stress tolerance) which reads on instantly claimed method of increasing osmotic stress tolerance.  The property of increased drought, osmotic stress or low nitrogen stress tolerance would be inherent to the method of Patent (‘355) expressing said polypeptide of SEQ ID NO: 140 in the transgenic plant.  The specification of Patent (‘355) teaches throughout the specification that said transgenic plant is monocot (for example, rice or maize) or dicot (for example, soybean).
16.	Claim(s) 2, 6, 7, 9, 13, 14, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 3 of U.S. Patent No. 10,006,043 (‘043 thereafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claimed by Patent ‘043 encompasses instantly claimed methods.  The Patent (‘043) method comprise expressing a nucleic acid encoding a polypeptide of SEQ ID NO: 138 having 100% identity to instant SEQ ID NO: 205.  The method of Patent (‘043) is directed to increasing stress (salinity tolerance or oxidative stress tolerance) which reads on instantly claimed method of increasing osmotic stress tolerance.  The property of increased drought, osmotic stress or low nitrogen stress tolerance would be inherent to the method of Patent (‘043) expressing said polypeptide of SEQ ID NO: 138 in the transgenic plant.  The specification of Patent (‘043) teaches throughout the specification that said transgenic plant is monocot (for example, rice or maize) or dicot (for example, soybean)
Conclusion
17.	Claims 2, 5-7, 9 and 12-15 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663